Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2018 and 2/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a controller comprising executable/programmed instructions. A computer program per se is abstract instructions. Therefore, an executable instructions is not a physical thing (product) nor process as they are not “acts” being performed. As such these claims are not directed to one of the statutory categories of invention (See MPEP 2106.01), but are directed to nonstatutory functional descriptive material. Specifically, claim 13 recites “a computer-readable storage medium storing a program”. Use of a computer-readable medium as a storage medium is not the same 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura (20160066779) hereafter Imamura.
 	Regarding claims 1, 12, and 13, Imamura discloses an information processing apparatus comprising: an acquisition unit (111) configured to acquire a first three-dimensional optical coherence tomography (OCT) image of a target eye (par. [00126] lines 9-11); and a display control unit (135) configured to display, on a display unit (218), the first three-dimensional OCT image and an interface (140) configured to receive an instruction for acquiring (fig. 1) a second three-dimensional OCT image of the target eye (par. [0049]), which is an image captured with a same fixation target position as a fixation target (“F1” “FH”) position used in capturing the first three-dimensional OCT image and is to be combined with the first three-dimensional OCT image (fig. 1, 5, 8. Par. [0042]-[0043][0045][0131]-[0133]).  	Regarding claim 2, Imamura discloses the information processing apparatus according to                                                      Allowable Subject Matter
 	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 13.
  	Regarding claim 7 (and its dependent), the prior art does not disclose the claimed information processing apparatus specifically including as the distinguishing features in combination with the other limitations the claimed “a scan position setting, a setting of a number of tomographic images to be acquired at a same position, a setting to perform or not perform tracking processing, a setting of a front image for use in tracking, a fixation target position setting, and a coherence gate position setting.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872